Citation Nr: 1021404	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  98-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1980 
to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 1997 by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
claim for service connection for a nervous disorder, to 
include PTSD.

In January 1999, the Veteran provided testimony at a hearing 
held at the RO before a hearing examiner; a transcript of 
that hearing is of record.  In October 2004, the Veteran 
failed to appear for a personal hearing before a Veterans Law 
Judge.

In May 2006, the Board remanded the appeal to the RO for 
additional development.

In a July 2009 decision, the Board denied the claim for 
service connection for a nervous disorder, to include PTSD.  
The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2010 Order, the Court vacated the portion of the July 2009 
Board decision that pertained to the claim for a nervous 
disorder, to include PTSD, and remanded the case to the Board 
pursuant to an undated Joint Motion for Partial Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

In the Joint Motion for Remand, the parties agreed that VA 
failed to fully comply with the duty to assist the Veteran, 
noting that complete service personnel records were not 
obtained.  Rather, the personnel records obtained only 
consist of the Veteran's Record of Assignments and Enlistment 
Record Brief (DA Form 2-1).  The RO should request the 
Veteran's complete service personnel records.  After the 
records are obtained and associated with the claims folder, 
the RO should undertake additional development to verify any 
of the Veteran's claimed in-service stressful experiences, 
which include seeing a lieutenant (Lt. Starling, or Striker, 
or Stryker, or Streicher) crushed and killed in a convoy, 
witnessing a Korean child killed by a truck, riding on a 
truck that rolled over, and consuming a drink that someone 
spiked at the Kimona Club in Korea (although in a September 
2003 letter from his VA psychiatrist, it was related that the 
Veteran could not remember the names of anyone who witnessed 
this claimed incident).  If, and only if, one or more 
stressors is verified, the RO should schedule the Veteran for 
a VA PTSD examination and opinion to determine whether any 
currently diagnosed nervous disorder, to include PTSD, is 
related to any verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
Veteran's complete service personnel 
records through official channels.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for a nervous disorder, to 
include PTSD.  Of particular interest are 
VA treatment records dated from March 2003 
to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his attorney are to 
be notified of unsuccessful efforts in 
this regard to provide them the 
opportunity to obtain and submit those 
records for VA review.

3.  After the complete service personnel 
records have been obtained and associated 
with the claims folder, the RO should 
undertake additional development regarding 
the claimed stressors pursuant to VA 
Training Letter 07-02, as well as 
employing the stressor verification site 
found on VA's "Rating Job Aids" webpage.  
Thereafter, if further development beyond 
VA's capabilities is required, this 
REMAND, copies of the Veteran's DD Form 
214, service personnel records, and any 
stressor statements submitted, should be 
sent by the RO to the National Personnel 
Records Center (NPRC) and any other 
appropriate source in an attempt to obtain 
data to verify the Veteran's claimed 
stressors.

4.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
PTSD examination performed by a 
psychiatrist to determine whether he has a 
nervous disorder, to include PTSD, as a 
result of any verified stressor.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Initial 
Evaluation for PTSD Examination, revised 
on April 2, 2007.  The examination must 
respond to the instructions contained 
therein.  The claims folder must be made 
available to and reviewed by the 
psychiatrist in conjunction with the 
examination.  The examiner should clearly 
identify each psychiatric disability that 
the Veteran currently has, to include 
PTSD.  Only if evidence corroborating the 
occurrence of any claimed in-service 
stressful experience is received, the 
psychiatrist should render an opinion 
regarding the currently diagnosed 
psychiatric disorder or PTSD as a result 
of the verified stressor.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must explain how the diagnostic 
criteria are met, to include specific 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



